IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                            AT NASHVILLE             FILED
                        NOVEMBER 1997 SESSION
                                                     December 17, 1997

                                                    Cecil W. Crowson
                                                   Appellate Court Clerk
STATE OF TENNESSEE,             )
                                )    C.C.A. NO. 01C01-9701-CC-00027
          Appellee,             )
                                )    MONTGOMERY COUNTY
VS.                             )
                                )    HON. JOHN H. GASAWAY, III,
JEFFERY SCOTT SCHMIDT,          )    JUDGE
                                )
          Appellant.            )    (Revocation of Community Corrections)



FOR THE APPELLANT:                   FOR THE APPELLEE:


MICHAEL JONES                        JOHN KNOX WALKUP
Public Defender                      Attorney General & Reporter

COLLIER W. GOODLETT                  DARYL J. BRAND
Asst. Public Defender                Asst. Attorney General
109 South 2nd St.                    450 James Robertson Pkwy.
Clarksville, TN 37040                Nashville, TN 37243-0493

                                     JOHN W. CARNEY
                                     District Attorney General

                                     STEVE GARRETT
                                     Asst. District Attorney General
                                     204 Franklin St.
                                     Clarksville, TN 37041




OPINION FILED:____________________



AFFIRMED - RULE 20 ORDER


JOHN H. PEAY,
Judge
                                      OPINION



              The defendant was convicted, on a guilty plea, in March 1993 on a charge

of theft. A four year sentence was imposed with all but ninety days being suspended.

The defendant’s probation was revoked on two previous occasions for violations. He was

placed back on probation at the first revocation and placed in Community Corrections

after the second revocation.



              On July 6, 1995, a warrant was issued for the defendant to revoke his

Community Corrections sentence relying on arrests and convictions in the General

Sessions Court and on his failure to abide by his curfew requirements. The trial court,

finding that the factual allegations were true and that alternative sentencing had not been

successful, revoked the defendant’s Community Corrections sentence and ordered him

to serve the balance of his sentence with the Department of Correction.



              We have reviewed the record in this case and conclude that this is an

appropriate case for affirmance under Rule 20 of the Court of Criminal Appeals.



              It appearing that the appellant is indigent, costs of the appeal will be paid

by the State, for which let execution issue. This matter is remanded to the trial court for

collection of costs accrued below.



                                                 _______________________________
                                                 JOHN H. PEAY, Judge


CONCUR:



______________________________
JOSEPH M. TIPTON, Judge



______________________________
DAVID H. WELLES, Judge

                                            2